ICJ_087_MaritimeDelimitation_QAT_BHR_1994-07-01_JUD_01_PO_02_EN.txt. 130

SEPARATE OPINION OF VICE-PRESIDENT SCHWEBEL

I have voted for the operative paragraphs of the Judgment because
their content is unobjectionable. At the same time, as a judgment on
jurisdiction and admissibility, the Judgment is novel — and disquieting.

The Judgment lacks an essential quality of a judgment of this Court or
of any court: it does not adjudge the principal issue submitted to it.
Unlike the characteristic judgments of this Court, it does not respond to
the submissions of the Parties. It is — or until this Judgment, it was — a
commanding feature of the jurisprudence of this Court that the submis-
sions of the Parties define the parameters of a judgment, that it is the
function of the dispositif of the judgment to rule upon and dispose of
those submissions (unless exceptional considerations rendered them
moot). That this Judgment fails to do.

The applicant State of Qatar requested the Court

“to adjudge and declare, rejecting all contrary claims and submis-
sions, that —

The Court has jurisdiction to entertain the dispute referred to in
the Application filed by Qatar on 8 July 1991 and that Qatar’s
Application is admissible.”

The Judgment adopted by the Court does neither. The respondent State
of Bahrain requested the Court

“to adjudge and declare, rejecting all contrary claims and submis-
sions, that the Court is without jurisdiction over the dispute brought
before it by the Application filed by Qatar on 8 July 1991”.

The Court equally fails to accept or reject this submission.

The Court does make two findings, in the first and second operative
paragraphs, which have judgmental elements. But these are preliminary
decisions, which put the Court in a position to pass upon the submissions
of the Parties; which the Court then fails to do (at any rate, as yet). Thus,
the second operative paragraph, which makes a finding that is correct as
far as it goes — that the Parties agreed that the whole of their dispute
should be submitted to the Court — fails to draw what in my view is the
proper conclusion from that holding, namely, that since not “the Parties”
but one Party submitted to the Court not “the whole of the dispute

22
131 MARITIME DELIMITATION AND TERRITORIAL QUESTIONS (SEP. OP. SCHWEBEL)

between them, as circumscribed by the text” agreed between them, but
only part of that dispute. the Court lacks jurisdiction.

The Court rather proceeds, in the third operative paragraph, “to
afford the Parties the opportunity to submit to the Court the whole of the
dispute”. But if the issue now before the Court is whether the Court lacks
jurisdiction, either because, by the purport of the agreements between
Qatar and Bahrain, the Court could be seised only by the two Parties
acting together, or because its material jurisdiction comprises only the
whole and not part of the dispute between them, or both, the Court
should rule upon that issue. That would be a proper decision in exercise
of its judicial function.

As it is, the Court has rather reserved, for a future time, its entire deci-
sion as to whether it has jurisdiction, whether the Parties move by what it
calls “a joint act” or “separate acts”. If the Parties together, or sepa-
rately, make no fresh motions at all, the Court’s ultimate position ts
unstated and unclear.

The Rules of Court provide, in respect of Preliminary Objections (and
hence equally in respect of other ways of passing upon objections to juris-
diction or admissibility) that,

“After hearing the parties, the Court shall give its decision in the
form of a judgment, by which it shall either uphold the objection,
reject it, or declare that the objection does not possess, in the cir-
cumstances of the case, an exclusively preliminary character.”

These are the three options afforded by Article 79, paragraph 7, of the
Rules, but with this Judgment, the Court has invented another.

I question whether the judicial function is served by such an innova-
tion, however well meant its purposes and however desirable it is that
Qatar and Bahrain realize their commitment to submit their dispute to
the Court.

(Signed) Stephen M. SCHWEBEL.

23
